Citation Nr: 1531767	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left knee disability.

2.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1996 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claim for an increased rating for his left knee disability requires additional development.  The Veteran was last given a VA examination in May 2013.  He asserted in a March 2015 statement that his knee is getting worse.  Accordingly, an updated VA examination should be conducted.

Further, it is not clear that a complete copy of all available VA treatment records have been associated with his claims file.  On remand, this shall be addressed.

In regard to the Veteran's claim for service connection for a right knee disability, this claim was denied in a June 2013 rating decision.  In a February 2014 statement, the Veteran asserted that Dr. S. told him that his left knee had affected his right knee.  Although not an explicit notice of disagreement (NOD), the Board construes it as such, especially in light of his March 2015 statement, which also addresses his right knee.  Accordingly, a statement of the case (SOC) must be prepared for this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
The case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his left knee, and make arrangements to obtain all records not already associated with the claims file.  Specifically ask him to identify Dr. S., who he mentions in the statement received by VA in February 2014.

Ensure that all available VA treatment records are associated with the claims file.

2.  After receipt of records, schedule the Veteran for an updated VA examination for a report on the current severity of his left knee disability.  The examiner is asked to review the claims file and to conduct a complete examination, with all necessary diagnostic tests.  The examiner is asked to take a detailed history of the left knee's symptoms.

Take range of motion measurements of the left knee with a goniometer, and state the point at which pain is demonstrated.  The functional effects of the disability should also be discussed.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during those times, and if feasible, express this in terms of additional degrees of limitation of motion, or in terms of reduced ability (i.e., is the ability to stand or walk reduced in time or in distance during flares?  If so, how much?).  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated along with an explanation as to what would be needed to provide an opinion.  

The examiner should indicate whether the left knee disability manifests in functional loss apart from a limited range of motion, such as decreased or abnormal excursion, strength, speed, coordination, or endurance, or less or more movement than is normal, weakened movement, excess fatigability, or pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should describe the impact of all functional loss on his ability.  

The examiner should also determine whether there is any evidence of recurrent subluxation or lateral instability of the knees, and if so, to what extent.

Records from 2009 indicate a positive Hoffa's test and an MRI suggesting impingement.  The examiner is asked to test for this, and if present, provide an explanation of its symptomatology. 

 All opinions are to be accompanied by explanatory rationale that includes citation to evidence in the record and to medically accepted knowledge.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  Then, readjudicate the claim on appeal.  If the benefit remains denied, furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

5.  Contemporaneously with the above, issue a statement of the case (SOC) to the Veteran, addressing his disagreement with the denial of service connection for a right knee disability.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning his right knee claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




